DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-18 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1 and 5. The closest found prior art are Arumugam (US 20180253895 A1) and Geiger et al (US 20190114038 A1).

Arumugam discloses a system and a method for creating a full head 3D morphable model from a single two-dimensional (2D) image of a face ([0001]). Arumugam discloses generating models dependent on age, gender and ethnicity of the person ([0009]). Arumugam discloses 3D reconstruction engine module selects the one or more databases from the databases for construction of the full head 3D morphable model based on at least one of age, gender, and ethnicity of the subject ([0034])

Geiger discloses electronic devices and methods that provide faster, more convenient methods for customizing avatars ([0007]). Geiger discloses communication amount a plurality of electronic communications by first user ([0015]). Geiger discloses customizing avatar including displaying a selected trait that include hair style, ear size, skin color, head shape, eye pupil color, eye pupil size, eye size, rotation of the eyes, height of the eyes on the face, distance between the eyes, ear style, ear size, ([0046] )

Neither Arumugam nor Geiger, alone or in combination, teach the claim limitation of detect eye movements of the user; map the detected eve movements to a visual change of a geometric feature positioned outside of an eye area of the neutral avatar. Arumugam and Geiger discloses customizing avatar of a user, Arumugam and Geiger are silent to detecting eye movement and mapping eye movement to a visual change outside of the eye areas. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1 and 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619